Newburger, J.
This is an appeal from an order made by the trial justice herein, denying the defendant’s motion for a resettlement of a proposed amendment to the case on appeal from the judgment.
This court has held in Green v. Shute, 26 N. Y. St. Repr. 114, that the action of the trial justice in settling a case on appeal cannot be reviewed where there is a dispute as to the facts.
In this , case it appears that there were a number of conflicting affidavits as to the facts, and the trial justice determined it.
The order must, therefore, be affirmed, with costs.
Van Wyck and McCarthy, JJ., coñete.
Order affirmed, with costs.